  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 20 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS, and THE
 HIGHWAY, ROAD AND STREET CONSTRUCTION
 LABORERS LOCAL UNION 1010,                COMPLAINT
                                                  Plaintiffs,

                           -against-

 EIC ASSOCIATES, INC.,

                                                 Defendant.


         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 2 of 9 PageID #: 2



                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Plaintiff the Highway, Road and Street Construction Laborers Local Union 1010

(the “Union,” together with the Funds, the “Plaintiffs”) is a labor organization within the meaning

of Section 301 of the LMRA, 29 U.S.C. 185, and represents employees in an industry affecting

commerce as defined in Section 502 of the LMRA, 29 U.S.C. 142, and Section 3(4) of ERISA, 29

U.S.C. 1002(4).    The Union maintains it principal place of business at 17-20 Whitestone

Expressway, Suite 200, Whitestone, New York 11357.

       6.      Upon information and belief, defendant EIC Associates, Inc., (“EIC”) is a foreign

business corporation organized under the laws of the State of New Jersey, with its principal place

of business at 140 Mountain Avenue, Suite 303, Springfield, New Jersey 07081, engaged in the

construction business. At all relevant times, EIC was an employer within the meaning of section

3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce

within the meaning of section 501 of the LMRA, 29 U.S.C. § 142.

                                  STATEMENT OF FACTS

       7.      At relevant times herein, EIC was a party to, or manifested an intention to be bound

by, a collective bargaining agreement (the “CBA”) with the Union.




                                                2
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 3 of 9 PageID #: 3



       8.      The CBA requires EIC to pay specified contributions to the Funds and related

entities on behalf of which the Funds act as collection agents in connection with all work performed

within the trade and geographical jurisdiction of the Union (“Covered Work”).

       9.      Additionally, the CBA requires EIC to forward specified dues check-offs and other

contributions to the Union for each hour of Covered Work performed by EIC’s employees.

       10.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

       11.     The CBA requires EIC to comply with payroll audits to confirm that it is complying

with its obligations under the CBA.

       12.     Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

       13.     Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, EIC is obligated to pay to the Funds its attorneys' fees.

       14.     The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).

       15.     The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”




                                                 3
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 4 of 9 PageID #: 4



       16.       Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, EIC is bound to the terms of the Collection Policy.

       17.       Article II of the Collection Policy provides that if EIC fails to make contributions

when due, EIC is liable to the Funds for interest on the amount of unpaid contributions at an annual

rate of ten percent (10%), liquidated damages of ten percent (10%) of the amount of the unpaid

contributions, reasonable audit and collections expenses, and attorneys’ fees and costs.

       18.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Contributions and Late Payment Interest

       19.       The CBA requires EIC, inter alia, to report to the Funds the number of hours of

Covered Work performed by each employee.

       20.       Based upon remittance reports submitted by EIC, EIC owes the Funds contributions

of at least $331,998.41 and union assessments and dues-check offs to the Union of at least

$31,404.96 for the period August through November 2019.

       21.       Further, EIC also owes interest on the late payment of contributions for the period

June 2017 through June 2019 in the amount of $47,050.48.

       22.       Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the




                                                  4
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 5 of 9 PageID #: 5



LMRA, 29 U.S.C. § 185, EIC is liable to the Plaintiffs for: (1) delinquent contributions of at least

$331,998.47 for the period August through November 2019; (2) interest on the unpaid

contributions at an annual rate of ten percent (10%); (3) liquidated damages of ten percent (10%)

of the principal amount of the delinquency; (4) all reasonable attorneys’ fees, expenses, and

collections costs incurred by Plaintiffs; and (5) other such legal or equitable relief the Court deems

appropriate.

       23.      With respect to the union assessments EIC owes in connection with Covered Work

performed in August through November 2019 and the late payment interest EIC owes in

connection with contributions it paid past the deadline for doing so between June 2017 through

June 2019, pursuant to the CBA, the documents and instruments governing the Funds, and Section

301 of the LMRA, 29 U.S.C. § 185, the Plaintiffs are entitled to recover: (1) late payment interest

of $47,050.48; (2) unpaid union assessments of at least $31,404.96 for the period August through

November 2019; (3) reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this

action; and (4) such other legal or equitable relief as the Court deems appropriate.

                         FIRST CLAIM FOR RELIEF AGAINST EIC
                          Unpaid Contributions Under 29 U.S.C. § 1145

       24.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       25.      Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       26.      The CBA requires that EIC make contributions to Plaintiffs for all Covered Work

it performed.




                                                  5
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 6 of 9 PageID #: 6



       27.     EIC owes reported contributions in the amount of at least $331,998.47 and union

assessments of at least $31,404.96 for the period August through November 2019.

       28.     Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, EIC is liable to Plaintiffs for: (1) delinquent contributions of at least $331,998.47 for the

period August through November 2019; (2) interest on the delinquent contributions adjudged to

be due and owing at an annual rate of ten percent (10%); (3) liquidated damages in the amount of

ten percent (10%) of the delinquent contributions adjudged to be due and owing; (4) reasonable

attorneys' fees and costs incurred by Plaintiffs in this action; and (5) such other legal or equitable

relief as the Court deems appropriate.

                      SECOND CLAIM FOR RELIEF AGAINST EIC
              Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       29.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       30.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       31.     EIC violated the terms of the CBA when it failed to timely remit all contributions

due and owing for the period August through November 2019.

       32.     Moreover, EIC also violated the terms of the CBA when it failed to timely remit all

contributions for the period June 2017 through June 2019 thereby incurring interest charges of

$47,050.48.

       33.     With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, EIC is liable to

Plaintiffs for: (1) delinquent contributions in the amount of at least $331,998.47 for the period




                                                  6
  Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 7 of 9 PageID #: 7



August through November 2019; (2) interest on the unpaid contributions at an annual rate of ten

percent (10%); (3) liquidated damages of ten percent (10%) of the principal amount of the

delinquency; (4) all reasonable attorneys’ fees, expenses and costs incurred by Plaintiffs in

prosecuting this suit; and (5) such other legal or equitable relief as the Court deems appropriate.

       34.      With respect to the union assessments for the period August through November

2019 and late payment interest EIC owes in connection with contributions it paid past the deadline

for doing so between June 2017 through June 2019, pursuant to the CBA, the documents and

instruments governing the Funds, and Section 301 of the LMRA, 29 U.S.C. § 185, the Funds are

entitled to recover: (1) late payment interest of $47,050.48; (2) union assessments of at least

$31,404.96 for the period August through November 2019; (3) reasonable attorneys’ fees and

collection costs incurred by Plaintiffs in this action; and (4) such other legal or equitable relief as

the Court deems appropriate

       35.      As a result of EIC’s violations, Plaintiffs are entitled to damages and other equitable

relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against EIC for its failure to timely remit

                contributions required by the CBA for the period August through November 2019;

             ii. On Plaintiffs’ First Claim for Relief, order EIC to pay the Funds: (1) delinquent

                contributions of at least $331,998.47 for the period August through November

                2019; (2) interest on the delinquent contributions adjudged to be due and owing at

                an annual rate of ten percent (10%); (3) liquidated damages in the amount of ten

                percent (10%) of the delinquent contributions adjudged to be due and owing; (4)




                                                  7
Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 8 of 9 PageID #: 8



          reasonable attorneys' fees and costs incurred by Plaintiffs in this action; and (5)

          such other legal or equitable relief as the Court deems appropriate;

       iii. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

          order EIC to pay the Funds: (1) delinquent contributions of at least $331,998.47 for

          the period August through November 2019; (2) interest on the delinquent

          contributions adjudged to be due and owing at an annual rate of ten percent (10%);

          (3) liquidated damages in the amount of ten percent (10%) of the delinquent

          contributions adjudged to be due and owing; (4) reasonable attorneys' fees and costs

          incurred by Plaintiffs in this action; and (5) such other legal or equitable relief as

          the Court deems appropriate;

       iv. On Plaintiffs’ Second Claim for Relief, with respect to the late payment interest

          EIC owes in connection with contributions it paid past the deadline for doing so

          between June 2017 through June 2019, finding that Funds are entitled to recover:

          (1) late payment interest of $47,050.48; and (2) reasonable attorneys’ fees and

          collection costs incurred by Plaintiffs in this action;

       v. On Plaintiffs’ Second Claim for Relief, with respect to the union assessments, order

          EIC to pay the Union: (1) union assessments of at least $31,404.96 for the period

          August through November 2019; and (2) reasonable attorneys’ fees and collection

          costs incurred by Plaintiffs in this action; and

       vi. Award Plaintiffs such other and further relief as the Court may deem just and

          proper.




                                             8
 Case 1:20-cv-00595-FB-PK Document 1 Filed 02/03/20 Page 9 of 9 PageID #: 9



Dated: New York, New York                      Respectfully submitted,
       February 3, 2020
                                               VIRGINIA & AMBINDER, LLP

                                         By:           /s/
                                               Charles R. Virginia, Esq.
                                               Adrianna R. Grancio, Esq.
                                               40 Broad Street, 7th Floor
                                               New York, NY 10004
                                               Tel: (212) 943-9080
                                               agrancio@vandallp.com
                                               Attorneys for Plaintiffs




                                     9
